Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include language that narrows the first operating mode and second operating mode by defining the modes, and also to determine whether or not the information handling system is actually in a first operating mode after the first indication that a headphone or microphone is connected to the information handling system. The first mode of operation is a quiet operation and the second operating mode is a high performance operation.  After the first mode for the information handling system is determined, then the second mode will be detected wherein the information handing system has changed to a higher performance mode wherein a thermal reading is sensed. Thus, the instant application claims an information handling system that must have both a first mode and a second mode of operation that is detected and acted upon. That the second mode sequentially comes after the first mode and the information handling system changes to the second mode.  Therein, for both modes of operation the speed fan and the performance level of the processor is set or maintained, accordingly as claimed, to the type of mode and to the thermal reading (for the second mode).  Applicant’s arguments filed on February 28, 2022 are fully considered and are persuasive.  Applicant’s amendments also overcome the 35 USC 112(b) rejections given in the final office action dated November 29, 2021. 
The closest pertinent prior art is Hou (US PG Pub. No. 20180348830) that teaches a control device inside a computer that controls a fan state, which connects with a microphone to detect volume of noise, receives temperature within a case detected by a computer or a motherboard and uses the temperature and the volume to control rotational speeds of several fans and switch on or off the fans, thereby adjusting the temperature and the volume.  However, this reference falls short because there is never a receipt of that a headphone or microphone is actually connected into a connector.  Even though Hou teaches determining the temperature of circuits in the computer, it does not teach controlling the processor based in this temperature. Also, Hou does not teach determining a mode for the computer and then to control both a fan speed and processor performance level.  No other prior art could be found that includes the elements of the amended claim limitations.  
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116